Case 1:15-cr-00252-PKC-RML Document 1310 Filed 02/21/20 Page 1 of 2 PageID #: 23249



   February 21, 2020
                                                                                      Norton Rose Fulbright US LLP
   VIA ECF                                                                            1301 Avenue of the Americas
                                                                                      New York, New York 10019-6022
   Judge Pamela K. Chen                                                               United States
   United States District Court
                                                                                      Direct line +1 212 318 3320
   Eastern District of New York
                                                                                      carlos.ortiz@nortonrosefulbright.com
   220 Cadman Plaza East
   Brooklyn, New York 11201                                                           Tel +1 212 318 3000
   Courtroom 4F                                                                       Fax +1 212 318 3400
                                                                                      nortonrosefulbright.com


   Re:   United States v. Alejandro Burzaco, 15-cr-252 (PKC) (RML)
   Request from Third Party Petitioner Full Play Group S.A. to Appear as Interested Party

   Judge Chen:

   Norton Rose Fulbright US LLP represents Full Play Group S.A. (“FPG”), an entity incorporated in
   Uruguay. We write to respectfully request that the Court add FPG as an interested third party to
   the forfeiture proceedings relating to Alejandro Burzaco by the U.S. Attorney General’s Office of
   the Eastern District of New York (the “Government”).

   On December 2, 2015, this Court entered a Preliminary Order of Forfeiture for certain monies and
   assets. Among the assets subject to the order of forfeiture are: “Any and All [sic] funds on deposit
   in Bank Hapoalim Account no. CH040828170441801000U held in the name of Datisa S.A.
   [‘Datisa’], and all proceeds traceable thereto [the ‘Account’].” FPG, along with Traffic Group
   (“Traffic”) and Torneos Y Competencias S.A. (“Torneos”), are joint venture members in Datisa, a
   Uruguayan corporate entity and the owners of the Account. The Government sent a letter dated
   January 21, 2020 via FedEx addressed to Datisa in Uruguay attaching the Preliminary Order of
   Forfeiture, which provides that any person asserting a legal interest in the forfeited assets may
   petition the Court for a hearing. Accordingly, yesterday, FPG filed a Verified Petition, asserting
   its legal interest in the Account, and concurrently a Motion to Stay. We respectfully ask that the
   Court grant FPG’s request to appear on the Court’s docket as a third party in the above-referenced
   action.1 A courtesy copy of our filings (D.E. 1309) has been delivered to the Court earlier today.

   We remain at Your Honor’s disposition should you have any questions or concerns.

   Respectfully,



   /s/ Carlos F. Ortiz
   Carlos F. Ortiz



   1
     Unable to add ourselves to the Court’s docket without leave, our filing was made using the Letter filing
   event on the docket. We understand that after the Court approves FPG being added as a third party to
   this action, the Clerk will be able to make the administrative adjustment to add FPG on the Court’s docket
   and we will file a notice of appearance.
   Norton Rose Fulbright US LLP is a limited liability partnership registered under the laws of Texas.

   Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose
   Fulbright South Africa Inc are separate legal entities and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright
   Verein helps coordinate the activities of the members but does not itself provide legal services to clients. Details of each entity, with certain regulatory
   information, are available at nortonrosefulbright.com.
Case 1:15-cr-00252-PKC-RML Document 1310 Filed 02/21/20 Page 2 of 2 PageID #: 23250

   Judge Pamela K. Chen
   February 21, 2020
   Page 2


   Encl.
   CC: All Counsel via ECF
   CFO/MCB:
